Citation Nr: 0930689	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Evaluation of Epstein-Barr Virus (EBV) and mononucleosis, 
currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 2009, the Veteran testified before the undersigned 
via videoconference.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The issues of service connection for anxiety and for an 
initial evaluation of EBV and mononucleosis are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The Veteran claims service connection for an anxiety disorder 
and an initial compensable evaluation for his service-
connected EBV and mononucleosis.

Concerning the claimed anxiety disorder, the Veteran's report 
of medical history at entrance into active service show no 
complaints of psychiatric symptoms.  The examiner noted that 
the Veteran had enlisted two years prior, but did not 
actually go in, and questioned this, but did not make any 
further remarks on the document.  His report of examination 
reflects no psychiatric abnormalities, defects, diagnoses or 
other findings.  The Veteran was found to be qualified for 
active service.  Thereafter, service treatment records show 
complaints of anxiety, and the examiner assessed anxiety, but 
noted that it had existed prior to service.  The Veteran's 
report of medical examination at discharge documents no 
psychiatric abnormalities, defects, diagnoses or other 
findings, but does show the Veteran was currently prescribed 
Paxil.

Post-service VA treatment records show complaints of anxiety 
within a year following the Veteran's discharge from active 
service.  No diagnoses was made at that time.  VA examination 
conducted in September 2007 noted the history of complaints 
of anxiety during active service and the Veteran's reported 
periods of increased anxiety, but opined that these reported 
symptoms did not appear serious enough to reach the level of 
a disorder.  The examiner made no psychiatric diagnosis or 
condition on AXIS I or AXIS II.

The Veteran testified before the undersigned Veterans' Law 
Judge in June 2009 that he was treated for anxiety during 
active service with prescribed medication.  He testified that 
he continued to have symptoms of anxiety, specifically 
anxiety attacks, but that he did not seek treatment until 
2005.  He stated he recently went through a divorce.  The 
Veteran referred to his written statements and evidence 
already submitted.

Review of the record shows the Veteran stated in his claim 
that he believed he needed to again be on prescribed 
medications-an indication that he felt his condition has 
worsened.  He requested in his notice of disagreement further 
examination.  He stated he felt the examiner was more 
interested in counseling him than in diagnosing the true 
level of his condition because of the work the Veteran was 
involved in and the impact such a diagnosis might have on his 
employability.

The Board finds the Veteran's testimony to be credible.  And 
it is corroborated by his service treatment records and the 
post-service medical evidence of record.

As to the military examiner's notation during service that 
the assessed anxiety existed prior to active service, absent 
medical evidence documenting findings of any psychiatric 
disorder prior to active service, this notation cannot rise 
to the level of clear and unmistakable evidence required to 
rebut the presumption of soundness at entry into service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1111.

The Veteran was treated in service for anxiety and was 
prescribed Paxil.  He was treated within a year following 
discharge and his testimony establishes continuity of 
symptomatology from that point to the present.  The Veteran's 
situation has changed since the most recent VA psychiatric 
examination.  Additional examination is required to determine 
the nature, extent, and etiology of his anxiety disorder.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning his service-connected EBV with mononucleosis, the 
Veteran testified during his June 2009 hearing that his 
symptoms had worsened since his last VA examination in May 
2007.  He specifically noted that he had flare-ups at least 
once a month that lasted two or three days.  This is 
information not contained in the report of the May 2007 VA 
examination.  Thus, the Board finds that a remand is 
necessary to afford the Veteran an examination to determine 
the current severity level of his disability.

Furthermore, the Veteran indicated during his hearing that he 
has seen several civilian doctors for his EBV and 
mononucleosis.  The record also shows that treatment records 
were requested from the William Beaumont Army Medical 
Hospital in El Paso, Texas, but the records were unavailable.  
The Hospital did recommend that the RO request the records 
from another source.  It does not appear that the RO followed 
up on this.  On remand, the RO should request the Veteran to 
submit releases for any private medical evidence.  If the 
releases are received, the RO should request these records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Ask the Veteran to identify all 
health care providers who treated him for 
his anxiety disorder and his EBV and 
mononucleosis from his discharge in 2004 
to the present.  Obtain all identified 
treatment records.  In particular, search 
for any records of VA treatment accorded 
the Veteran at the VA Medical Center 
(VAMC) in El Paso, Texas, and any other 
VAMC the Veteran may identify.

2.  Make another attempt to obtain the 
Veteran's treatment records from the 
William Beaumont Army Medical Center.  

3.  For #1-2, conduct all follow-up 
indicated.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
her own.  

4.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his anxiety 
disorder, and the nature and extent of 
his service connected EBV and 
mononucleosis.

The Veteran should be scheduled to see an 
examiner concerning his anxiety disorder 
that he has not seen before.  The Veteran 
is asked to remember that in order to 
adjudicate his claim fully, he must be 
forthcoming with the examiner.

All indicated tests and studies should be 
performed.  The claims folder, a copy of 
this remand, and the June 2009 
transcripts must be provided to the 
examiner in conjunction with the 
examination.  

Concerning the anxiety disorder, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
disorder had its onset during active 
service or is the result of the Veteran's 
active service or any incident therein.  
In the alternative, the examiner is asked 
to provide an opinion as to whether it is 
as at least as likely as not that any 
diagnosed psychiatric disorder is the 
result of the service-connected EBV and 
mononucleosis.  

A complete rationale must be provided for 
all opinions rendered.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for an anxiety disorder and for an 
initial compensable evaluation for the 
service-connected EBV and mononucleosis, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


